Citation Nr: 0504304	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-23 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of left knee injury, medial collateral ligament 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had nine months of recognized active service 
between December 1974 and December 1975.  His report of 
separation also lists one month and two days of prior active 
service which has not been otherwise documented.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2000 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia, that denied the veteran's claims of 
entitlement to an increased rating for service-connected 
residuals of left knee injury, medial collateral ligament 
strain, currently evaluated as 20 percent disabling, and an 
increased rating for service-connected pes planus, currently 
evaluated as 10 percent disabling.  The veteran appealed, and 
in June 2001, the Board remanded the claims for additional 
development.  

In August 2004, the veteran was afforded a videoconference 
hearing before C. W. Symanski, who is the member of the Board 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


REMAND

The most recent examination reports of record that contains 
findings pertaining to the veteran's service-connected feet, 
and left knee, disabilities are over five years old.  See VA 
examination reports, dated in November 1999.  In addition, 
these reports contain very little the way of findings 
regarding functional loss.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  VA's fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Under the circumstances, the veteran should 
be scheduled for another examination of his feet and left 
knee.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action.  

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his left knee, and pes 
planus disabilities, since April 2003 
(i.e., since the most recent medical 
evidence of record), which are not 
currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records.  

2.  The veteran should be afforded an 
examination of his feet, and left knee, 
to ascertain the severity and 
manifestations of his service connected 
disabilities.  All necessary tests and 
studies deemed necessary should be 
accomplished, but should include complete 
range of motion findings, and complaints 
and clinical findings should be reported 
in detail.  

a) In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination reports must also address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  

b) If the veteran describes flare-ups of 
pain, the examiners should offer opinions 
as to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiner is unable to offer 
an opinion as to the nature and extent of 
any additional disability during a flare-
up that fact should be so stated and the 
reason should be explained.  

The veteran's claims file must be made 
available to the examiner for review, and 
the examiner should indicate that he or 
she has reviewed the claims file.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




